Case 8:20-cv-02704-WFJ-CPT Document 100-1 Filed 03/19/21 Page 1 of 2 PageID 585




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
 ADVANCED INTERVENTIONAL PAIN &
 DIAGNOSTICS OF WESTERN ARKANSAS,
 LLC, on behalf of itself and all others similarly
 situated,

                        Plaintiff,
                                                         Case No.: 8:20-cv-02704-WFJ-CPT
                vs.

 ADVA HOLDINGS, LLC, and ENCOMPASS
 SPECIALTY NETWORK, LLC


                        Defendants.



                      DECLARATION OF MAILING OF CAFA NOTICE

 I, JEANNE M. CHERNILA, being duly sworn, depose and say:

        1.      I have personal knowledge of the following facts, am over twenty-one years of age,

 and if called as a witness, I could and would testify competently to them.

        2.      I am a Project Manager at KCC Class Action Services, LLC (“KCC”). My business

 address is 1 McInnis Parkway, San Rafael, CA 94903. KCC is a leading class action claims

 administrator. KCC was engaged to provide assistance in complying with the notice requirements

 established under with the Class Action Fairness Act, 28 U.S.C. § 1715 (“CAFA”). I supervised

 the services provided by KCC with respect to this action.

        3.      KCC compiled “CAFA Notice Packets,” each of which included a cover letter and

 a CD-ROM containing the following documents:

             a. Class Action Complaint (filed December 20, 2019 under Case No. 3:19-cv-08337);

             b. Answer to Class Action Complaint and Affirmative Defenses (filed July 15, 2020

                under Case No. 3:19-cv-08337);


                                                     1
Case 8:20-cv-02704-WFJ-CPT Document 100-1 Filed 03/19/21 Page 2 of 2 PageID 586




             c. Amended Class Action Complaint (filed August 7, 2020 under Case No. 3:19-cv-

                08337);

             d. Second Amended Class Action Complaint (filed January 18, 2021 under Case No.

                8:20-cv-02704);

             e. Order Preliminarily Approving Class Action Settlement, Directing Notice, and

                Scheduling Final Approval Hearing;

             f. Long Form Notice;

             g. Proof of Claim Form;

             h. Facsimile Notice;

             i. Settlement Agreement and Release;

             j. Joint Stipulation of Dismissal of Defendant Paradigm Management Services, LLC;

             k. (Proposed) Final Approval Order and Judgment; and

             l. Stipulation and Order to Transfer Case to the Middle District of Florida.

 A copy of the cover letter is attached hereto as Exhibit A.

        4.      On March 11, 2021, I caused fifty-eight (58) CAFA Notice Packets to be mailed

 via Priority Mail from the U.S. Post Office in Memphis, Tennessee to the parties listed on the

 Service List attached hereto as Exhibit B, i.e., the U.S. Attorney General, the Attorneys General

 of each of the 50 States and the District of Columbia, the Attorneys General of the 5 recognized

 U.S. Territories, and counsel for the Defendants in this action.

        5.      As of the date of this Declaration, KCC has received no response to the CAFA

 Notice Packet from any of the recipients identified in paragraph 4 above.

        I declare under penalty of perjury that the foregoing is true and correct.

                                                       Jeanne M. Chernila
                                                       JEANNE M. CHERNILA


                                                  2
